Citation Nr: 1751071	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-53 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to November 6, 2013 for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1980 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a September 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a video conference hearing. Subsequently, he withdrew his appeal entirely.  As such, his hearing request is rendered moot.


FINDING OF FACT

In a November 2016 statement, the Veteran's representative withdrew from appellate review the Veteran's appeal for entitlement to an effective date prior        to November 6, 2013 for the assignment of a 100 percent rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an effective date prior to November 6, 2013 for the assignment of a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law    in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 
In November 2016 statement, the Veteran's representative stated that the Veteran   was satisfied with his appeal and desired to withdraw all pending appeals.  Thus,      the Veteran has withdrawn the appeal on this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the     Board does not have jurisdiction to review the appeal on this issue and it is   dismissed.


ORDER

The appeal as to the issue of entitlement to an effective date prior to November 6, 2013 for the assignment of a 100 percent rating for PTSD is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


